                 Case 19-06295-dd                    Doc 14          Filed 12/29/19 Entered 12/29/19 23:31:02 Desc Main
                                                                     Document     Page 1 of 13
                                                                                                     D Check if this is a modified
Fill in this information to identify your case:                                                                              plan, and list below the
                                                                                                                             sections of the plan that have
                                                                                                                             been changed.
Debtor 1             Vivian Ann Williams
                    First Name                 Middle Name               Last Name                                       D   Pre-confirmation modification

                                                                                                                         D   Post-confirmation modification
Debtor 2
(Spouse, if filing) First Name                 Middle Name               Last Name




United States Bankruptcy Court for the: District of South Carolina



Case number                 19-06295-



 District of South Carolina
 Chapter 13 Plan                                                                                                                                              5/19


■ §II            Notices

 To Debtors:             This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                         indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                         Federal Rules of Bankruptcy Procedure, this Court's local rules, and judicial rulings may not be confirmable.

                         In the following notice to creditors, you must check each box that applies.

 To Creditors:           Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                         You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                         have an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the
                         relief requested in this document.
                         If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file a timely objection
                         to confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                         applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no
                         objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure
                         3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                         interest from objecting to a claim.
                         The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                         includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision will
                         be ineffective if set out later in the plan.


    1.1       A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                   □   Included     ■ Not included
              payment or no payment at all to the secured creditor

    1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                    □   Included     ■ Not included
              Section 3.4

     1.3       Nonstandard provisions, set out in Part 8                                                                        ■ Included       □   Not included

     1.4      Conduit Mortgage Payments: ongoing mortgage payments made by the trustee through plan, set                        ■ Included       □   Not included
              out in Section 3.1(c) and in Part 8
                                                                                             '
              Case 19-06295-dd                 Doc 14         Filed 12/29/19 Entered 12/29/19 23:31:02 Desc Main
Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _Document
                                   _ _ _ __                                Page 2 of 13 Case Number - - - - - - - - - - - - -



•§fj          Plan Payments and Length of Plan



2.1    The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary for the
       execution of the plan.

       Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
       follows:


        $   720.00                             per month    for     60              months
        [and$ _ _ _ __          per month      for          months.]
        Insert additional lines if needed.



The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to the
plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


2.2 Regular payments to the trustee will be made from future income in the following manner:
       Check all that apply.
       ■     The debtor will make payments pursuant to a payroll deduction order.
       D     The debtor will make payments directly to the trustee.
       D     Other (specify method of payment): _ _ _ _ _ _ _ _ _ _ __


2.3 Income tax refunds.
       Check one.
       ■     The debtor will retain any income tax refunds received during the plan term.
       D     The debtor will treat income tax refunds as follows:




2.4 Additional payments.
       Check one.
       D     None. If "None" is checked, the rest of§ 2.4 need not be completed or reproduced.
       D The debtor will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
amount, and date of each anticipated payment.




■   §fI       Treatment of Secured Claims


To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official
Rules and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan.
However, if a claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely
amended, shall be treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from
the protection of the automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13
trustee on account of any secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed
from the protection of the automatic stay by another lienholder or released to another lien holder, unless the Court orders otherwise, but does not
apply if the sole reason for its application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a
creditor, but pursuant to these provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by
these provisions and who has filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable

    District of South Carolina                                                                                                                     Page 2
    Effective May 1, 2019                                   Chapter 13 Plan
            Case 19-06295-dd                  Doc 14        Filed 12/29/19 Entered 12/29/19 23:31:02 Desc Main
Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                            Document     Page 3 of 13 Case Number -------------
time after the removal of the property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may
continue sending standard payment and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a
violation of the automatic stay.

3.1 Maintenance of payments and cure or waiver of default, if any.
     Check all that apply. Only relevant sections need to be reproduced.
     D    None. If "None" is checked, the rest of§ 3. 1 need not be completed or reproduced.

     D    3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed below, with any
changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed directly by the
debtor.

      Name of Creditor                      Collateral



     Insert additional claims as needed.



     D 3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below, with
any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage payments will be disbursed
by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in the creditor's allowed claim or as otherwise
ordered by the Court.

      Name of Creditor                      Collateral                    Estimated amount Interest rate on           Monthly plan payment on
                                                                          of arrearage     arrearage                  arrearage
                                                                                           (if applicable)
                                                                          $_ _ _ _ __      _ _ _ _%                   $_ _ _ _ __
                                                                           Includes amounts
                                                                           accrued
                                                                           through the
                                                                            [Month/Year] payment]                       (or more)


      Insert additional claims as needed.

    ■ 3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict between this
document and the Operating Order, the terms of the Operating Order control.



      0     3.1 (d) The debtor proposes to engage in loss mitigation efforts with _ _ _ _ _ _ _ _ _ _ _ according to the applicable guidelines or
procedures of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

      Insert additional claims as needed.

      13.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in Section
       1.3 of this plan is checked and a treatment is provided in Section 8.1.


3.2 Request for valuation of security and modification of undersecured claims. Check one.

     ■ None. If "None" is checked,    the rest of§ 3.2 need not be completed or reproduced.

           The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

       0 The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental secured claim
listed below, the debtor states that the value of the secured claim should be as set out in the column headed Estimated amount of secured claim.
For secured claims of governmental units, unless otherwise ordered by the Court after motion or claims objection filed after the governmental unit
files its proof of claim or after the time for filing one has expired, the value of a secured claim listed in a proof of claim filed in accordance with the
Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full with
interest at the rate stated below.

           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5.1 of
this plan. If the estimated amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its
entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the Court, the amount of the creditor's total claim listed on
the proof of claim controls over any contrary amounts listed in this paragraph.
 District of South Carolina                                                                                                                            Page 3
 Effective May 1, 2019                                     Chapter 13 Plan
           Case 19-06295-dd                  Doc 14         Filed 12/29/19 Entered 12/29/19 23:31:02 Desc Main
Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _--,-
                                 Document                                Page 4 of 13 Case Number - - - - - - - - - - - - -




           Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by section
1325(a)(5)(B)(i). Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien, any secured creditor paid the
allowed secured claim provided for by this plan shall release its liens at the earliest of the time required by applicable state law, order of this
Court, or thirty (30) days from the entry of the discharge.

Name of              Estimated           Collateral            Value of            Amount of           Estimated           Interest rate        Estimated
creditor             amount of                                 collateral          claims senior       amount of                                monthly
                     creditor's total                                              to creditor's       secured claim                            payment to
                     claim                                                         claim                                                        creditor
                                                                                                                                                (disbursed by
                                                                                                                                                the trustee)

                     $_ _ __                                   $_ _ __             $_ _ __             $ _ _ __                                 $_ _ __
                                                                                                                           __%
                                                                                                                                                (or more)


Insert additional claims as needed.


3.3 Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.
     Check one.
     ■     None. If "None" is checked, the rest of§ 3.3 need not be completed or reproduced.

     D     The claims listed below are being paid in full without valuation or lien avoidance.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or directly by
the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien, any secured creditor paid
the allowed secured claim provided for by this plan shall satisfy its liens at the earliest of the time required by applicable state law, order of this Court, or
upon completion of the payment of its allowed secured claim in this case.


Name of creditor                Collateral                      Estimated amount of              Interest rate                   Estimated monthly
                                                                claim                                                            payment to creditor
                                                                $_ _ _ _ _ __                    _ _ _ _ _%                      $_ _ _ _ _ __
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by
                                                                                                                                 □ Trustee

                                                                                                                                  □   Debtor
Insert additional claims as needed.


3.4 Lien avoidance.
     Check one.
     ■     None. If "None" is checked, the rest of§ 3.4 need not be completed or reproduced.
     The remainder of this paragraph wi/1 be effective only if the applicable box in Part 1 of this plan is checked.

      D The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or security interest
securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5.1 to the extent allowed. The amount,
if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and
Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.


            Choose the appropriate form for lien avoidance.


Name of creditor and               Estimated            Total of all             Applicable           Value of             Amount of            Amount of lien
description of property            amount of lien       senior/unavoidable       Exemption and        debtor's             lien not             avoided
securing lien                                           liens                    Code Section         interest in          avoided (to be
District of South Carolina                                                                                                                            Page 4
Effective May 1, 2019                                      Chapter 13 Plan
            Case 19-06295-dd                     Doc 14       Filed 12/29/19 Entered 12/29/19 23:31:02 Desc Main
                                 Document
Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                Page 5 of 13 Case Number _ _ _ _ _ _ _ _ _ __
                                                                                                    property             paid in 3.2
                                                                                                                         above)
                                      $_ _ _ __            $_ _ _ __                                $_ _ _ __            $_ _ _ __          $_ _ _ __




           Use this form for avoidance of liens on co-owned property only.


Name of creditor           Total equity (value    Debtor's equity     Applicable         Non-exempt       Estimated        Amount of       Amount of
and description            of debtor's            (Total equity       Exemption          equity           lien             lien not        lien avoided
of property                property less          multiplied by       and Code           (Debtor's                         avoided (to
securing lien              senior/unavoidable     debtor's            Section            equity less                     . be paid in
                           liens)                 proportional                           exemption)                        3.2 above)
                                                  interest in
                                                  property)


                           $_ _ _ __              $_ _ __                                $_ _ _ __        $_ _ __         $_ _ __          $_ _ _ __


Insert additional claims as needed.



3.5 Surrender of collateral.
      Check one.
      ■   None.   If   "None" is check~d, the rest of§ 3. 5 need not be completed or reproduced.

      D The debtor elects to surrender the collateral that secures the claim of the creditor listed below. The debtor requests that upon confirmation of
this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under§ 1301 be terminated in all respects. A copy of
this plan must be served on all co-debtors. Any creditor who has filed a timely proof of claim may file an amended proof of claim itemizing the deficiency
resulting from the disposition of the collateral within a reasonable time after the surrender of the property. Any such amended claim, if allowed, will be
treated in Part 5.1 below.

      Name of creditor                        Collateral



      Insert additional claims as needed.


            Treatment of Fees and Priority Claims

4.1   General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular payments
on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the Court.
Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
postpetition interest.

4.2   Trustee's fees
Trustee's fees are governed by statute and may change during the course of the case.

4.3 Attorney's fees
           a.     The debtor and the debtor's attorney have agreed to an attorney's fee for the services identified in the Rule 2016(b) disclosure
                  statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                  disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                  disburse a dollar amount consistent with the Judge's guidelines to the attorney from the initial disbursement. Thereafter, the balance of
                  the attorney's compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining each month after
                  payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In instances where an
                  attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be entered by the Court,
                  without further notice, which allows for the payment of a portion of the attorney's fees in advance of payments to creditors.

           b.     If, as an alternative to the above treatment, the debtor's attorney has received a retainer and cost advance and agreed to file fee
                  applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held in
                  trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has received
                  $_ _ _ and for plan confirmation purposes only, the fees and expenses of counsel are estimated at$_ _ _ or less.

District of South Carolina                                                                                                                         Page 5
Effective May 1, 2019                                         Chapter 13 Plan
            Case 19-06295-dd                 Doc 14        Filed 12/29/19 Entered 12/29/19 23:31:02 Desc Main
Debtor                                                     Document     Page 6 of 13 Case Number _ _ _ _ _ _ _ _ _ __
          -----------------------
4. 4 Priority claims other than attorney's fees and those treated in § 4.5.
      The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a pro rata
      basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.
      Check box below if there is a Domestic Support Obligation.



      □ Domestic Support Claims. 11 U.S.C. § 507(a)(1 ):
                                                   I




            a.    Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to _ _ _ _ _ _ (state name of
                  DSO recipient) , at the rate of$_ _ _ _ or more per month until the balance, without interest, is paid in full. Add additional creditors
                  as needed.
            b.    The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101 (14A) on a timely basis directly to the
                  creditor.
            c.    Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those obligations from property
                  that is not property of the estate or with respect to the withholding of income that is property of the estate or property of the debtor for
                  payment of a domestic support obligation under a judicial or administrative order or a statute.




4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
      Check one.
      ■ None. If "None" is checked,   the rest of§ 4.5 need not be completed or reproduced.

     □ The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a governmental unit
and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that payments in§ 2. 1 be for a term of
60 months; see 11 U.S.C. § 1322(a)(4).


      Name of creditor                                                               Amount of claim to be paid
                                                                                     $ _ _ _ _ _ _ _ _ _ __
                                                                                               Disbursed by
                                                                                               D Trustee
                                                                                               □ Debtor

Insert additional claims as needed.


                 Treatment of Nonpriority Unsecured Claims



5.1   Nonpriority unsecured claims not separately classified. Check one.

      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
      available after payment of all other allowed claims.

      ■ The debtor estimates payments of less than 100% of claims.
      □ The debtor proposes payment of 100% of claims.
      □ The debtor proposes payment of 100% of claims plus interest at the rate of_%.



5.2 Maintenance of payments and cure of any default on non priority unsecured claims. Check one.

      ■   None. If "None" is checked, the rest of§ 5.2 need not be completed or reproduced.

     □ The debtor will maintain the contractual installment payments and cure, through the trustee, any prepetition default in payments on
the unsecured claims listed below.

      Name of creditor                     Current installment payment               Estimated amount of arrearage             Monthly payment
                                           (paid by the debtor)                      through month of filing or                on arrearage to be
                                                                                     conversion                                disbursed by the
                                                                                                                               trustee
                                           $ _ _ _ _ _ _ __                          $ _ _ _ _ _ _ __                          $_ _ _ _ __

                                                                                                                               (or more)

 District of South Carolina                                                                                                                         Page 6
 Effective May 1, 2019                                     Chapter 13 Plan
            Case 19-06295-dd                 Doc 14         Filed 12/29/19 Entered 12/29/19 23:31:02 Desc Main
Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                 Document                                Page 7 of 13 Case Number - - - - - - - - - - - - -
      Insert additional claims as needed.




5.3 Other separately classified nonpriority unsecured claims. Check one.

      ■ None. If "None" is checked,   the rest of§ 5.3 need not be completed or reproduced.



      D The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows:

Name of creditor                       Total amount to be paid on                    Interest rate
                                       the claim                                     (if applicable)

                                       $ _ _ _ _ _ __                                _ ___ %




Specify the amount and frequency of payments and whether disbursed by the trustee or the debtor. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Provide a brief statement of the basis for separate classification and treatment. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




Insert additional claims as needed.

      D Other. An unsecured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in Section 1.3 of this
      plan is checked and a treatment is provided in Section 8.1.



            Executory Contracts and Unexpired Leases




6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
      contracts and unexpired leases are rejected. Check one.

      ■ None. If "None" is checked,   the rest of§ 6. 1 need not be completed or reproduced.

      D Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any contrary court order
or rule. Prepetition arrearage payments will be disbursed by the trustee unless otherwise ordered.


Name of creditor                   Description of leased               Current installment             Estimated amount of     Estimated monthly payment
                                   property or executory               payment                         arrearage through       on arrearage to be
                                   contract                                                            month of filing or      disbursed by the trustee
                                                                                                       conversion
                                                                       $_ _ _ __                       $_ _ _ _ __             $_ _ _ _ _ _ _ __


                                                                                                                               (or more)
Insert additional claims as needed.


■ IA         Vesting of Property of the Estate




7.1 Property of the estate will vest in the debtor as stated below:
      Check the applicable box:
    ■ Upon confirmation of the        plan, property of the estate will remain property of the estate, but possession of property of the estate shall remain
District of South Carolina                                                                                                                           Page 7
Effective May 1, 2019                                      Chapter 13 Plan
           Case 19-06295-dd                 Doc 14         Filed 12/29/19 Entered 12/29/19 23:31:02 Desc Main
Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                   Document                             Page 8 of 13 Case Number _ _ _ _ _ _ _ _ _ __
          with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate. The debtor is
          responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the plan is intended to
          waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by the debtor.
     D     Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective only if
          the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.




■ §•:I      Nonstandard Plan Provisions


8.1 Check "None" or List Nonstandard Plan Provisions

     D None. If "None" is checked, the rest of Part 8 need not be completed or reproduced.
Under Bankruptcy Rule 301 S(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in this
form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.
 The following plan provisions will be effective only if there is a check in the box "Included" in § 1.3.

 Debtor will make monthly mortgage payments through the chapter 13 trustee.




 District of South Carolina                                                                                                                         Page 8
 Effective May 1, 2019                                    Chapter 13 Plan
        Case 19-06295-dd                Doc 14        Filed 12/29/19 Entered 12/29/19 23:31:02                                 Desc Main
                                                      Document     Page 9 of 13

      Williams, Vivian 19-06295-dd

       8.1 (a) Mortgage payments to be disbursed by the Trustee ("Conduit"):

       Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:

Name of Creditor                Description of Collateral         Current             Monthly                 Estimated amount      Monthly
                                                                  installment         payment to cure         of PRE~PETITION       payment.on
                                (note if principal residence;     payment             GAP ** (post-           ARREARAGE**           pre•petition
                                include county tax map            (ongoing            petition                (including .the       arrearage
                                number and complete               payment             mortgage                month of filing or
                                street address)                   amount)*            payments for the        conversion)"
                                                                                      two (2) months
                                                                                      immediately
                                                                                      following the
                                                                                      event beginning
                                                                                      conduit)

Sumter Habitat for              1180 Habitat Drive                 $458.00            $16.00                  $7986.00              $133.00
     Humanity                   Sumter SC 291053                   $                  Or more                                       Or more
Affiliate Mortgage Services     Sumter County TMS#                Escrow for
618 S. Creyts                   251-06-02-090                     taxes:
Lansing Ml 48917                                                  •Yes
                                                                  □ No

                                                                  Escrow for
                                                                  insurance:
                                                                  •Yes
                                                                   □ No



                                                                   $                  $                       $                     $
                                                                   Escrow for         Or more                                       Or more
                                                                   taxes:
                                                                   □ Yes
                                                                   □ No

                                                                   Escrow for
                                                                   insurance:
                                                                   □ Yes
                                                                   □ No



       * Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP 3002(c)
       control over any contrary amounts above, and any Notice of Payment Change that might be filed to amend the ongoing monthly
       payment amount.
       ** The Gap will be calculated from the payment amounts reflected in the Official Form 41 0A Mortgage Proof of Claim Attachment
       and any Notice of Payment Change that might be filed to amend the monthly payment amount, but should not be included in the
       prepelilion arrears amount.

       All payments due to the Mortgage Creditor as described In any allowed Notice of Post-petition Mortgage Fees, Expenses,
       and Charges under F.R.B.P. 3002.1, filed with the Court, will be paid by the Trustee, on a pro rata basis as funds are
       available. See the Operating Order of the Judge assigned to this case.

       Once the trustee has filed a Notice of Final Cure under F.R.B.P. 3002.1 (f), the debtor shall be directly responsible for ongoing
       mortgage payments and any further post-petition fees and charges.
          Case 19-06295-dd                  Doc 14      Filed 12/29/19 Entered 12/29/19 23:31:02                           Desc Main
                                 Document
Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                          Page 10 of 13 Case Number
                                                                                                                 -----------
■ iii     Signature(s)




9.1 Signatures of the debtor and the debtor's attorney

    The debtor and the attorney for the debtor, if any, must sign below.
  X /sNivian Ann Williams                                  X ----------------
    Signature of Debtor 1                                     Signature of Debtor 2

Executed on   12/29/2019                         Executed on _ _ _ _ __
              MM/ DD/YYYY                            MM/DD/YYYY




  X /s/J. Carolyn Stringer 1005                              Date     12/29/2019
     Signature of Attorney for the debtor   DCID #                   MM/DD/YYYY



By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




 District of South Carolina                                                                                                                Page 9
 Effective May 1, 2019                                 Chapter 13 Plan
Case 19-06295-dd      Doc 14    Filed 12/29/19 Entered 12/29/19 23:31:02          Desc Main
                               Document      Page 11 of 13


                      UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF SOUTH CAROLINA

  INRE:                          )     Case No.: 19-06295-dd
  Vivian Ann Williams             )
                                 )     Chapter 13
         DEBTORS                 )
                                      CERTIFICATE OF SERVICE

         J. Carolyn Stringer, attorney for the Debtor(s), certifies that she served the
  named entities/persons named below with the document(s) listed, either by the
  United States Mail, with sufficient postage attached, or by electronic service as
  indicated.

  DATE OF SERVICE:                     December 30, 2019

  DOCUMENT(S) SERVED:                  Chapter 13 Plan


  ENTITIES/PERSONS SERVED:

  Pamela Simmons-Beasley, Chapter 13 trustee, Electronic Service
  United States Trustee, Electronic Service

  All Creditors on mailing matrix


                                        Isl J. Carolyn Stringer
                                       J. Carolyn Stringer, ID#1005
                                       Attorney for Debtor(s)\
                                       PO Box25345
                                       Columbia SC 29224-5345
                                       (803) 786-1405; fax: (803) 786-1405
                                       jcarolynstringer@sc.rr.com
,abel Matrix for local
                  Case noticing
                          19-06295-dd                Affiliate
                                                 Doc 14        Mortgage
                                                           Filed        Ser
                                                                  12/29/19     Entered 12/29/19 Ashro
                                                                                                23:31:02 Desc Main
1420-3                                               618 SDocument
                                                           Creyts           Page 12 of 13       3650 Milwaukee St
:ase 19-06295-dd                                        Lansing MI 48917-8270                                 Madison WI 53714-2304'
1istrict of South Carolina
:olumbia
:un Dec 29 23:19:34 EST 2019
:apio Partners Llc                                      Capital One Auto Finance, a division of Capi          Chrysler Capital
:222 Texoma Pkwy                                        4515 N Santa Fe Ave. Dept. APS                        Po Box 961212
iherman TX 75090-2481                                   Oklahoma City, OK 73118-7901                          Fort Worth TX 76161-0212



:RS                                                     (p)INTERNAL REVENUE SERVICE                           Merchants Ad
1
 0 Box 7346                                             CENTRALIZED INSOLVENCY OPERATIONS                     P OBox 7511
1
 hiladelphia PA 19101-7346                              PO BOX 7346                                           Mobile AL 36670-0511
                                                        PHILADELPHIA PA 19101-7346


:raham S Mitchell                                       Mountain Run Solutions                                Sea Collections Greenv
lelson Mullins Riley and Scarborough LLP                313 E. 1200 S                                         300 E Arlington Bd
.320 Main Street, 17th Floor                            Orem UT 84058-6972                                    Greenville NC 27858-5043
:olumbia, SC 29201-3268


:ecurity Finance Corporation                            Pamela Sinunons-Beasley                               South Carolina Dept of Revenue
:entral Bankruptcy                                      250 Berryhill Road                                    PO Box 12265
'0 Box 1893                                             Suite 402                                             Columbia SC 29211-2265
:partanburg, SC 29304-1893                              Columbia, SC 29210-6466


r. Carolyn Stringer                                      Sumter County Tax Collector                          Sumter Habitat for Humanity, Inc.
0 Box 25345
1
                                                         13 E. Canal Street                                   c/o Graham S. Mitchell
:olumbia, SC 29224-5345                                  Sumter SC 29150-4925                                 Nelson Mullins Riley &Scarborough LLP
                                                                                                              P.O. Box 11070
                                                                                                              Columbia, SC 29211-1070

:yncb/belk                                               US Trustee's Office                                  Vivian Ann Williams
'o Box 965028                                            Strom Thurmond Federal Building                      1180 habitat Drive
irlando FL 32896-5028                                    1835 Assembly Street                                 Sumter, SC 29153-7967
                                                         Suite 953
                                                         Columbia, SC 29201-2448



                       The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                       by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).


    ·.nternal Revenue Service
    .835 Assembly Street
    .nsolvency Unit
    :olumbia SC 29201




                     The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
:d)Pamela Sinunons-Beasley
                  Case 19-06295-dd       End ofFiled
                                     Doc 14     Label Matrix
                                                      12/29/19 Entered 12/29/19 23:31:02   Desc Main
:50 Berryhill Road                       Mailable recipients
                                             Document        20
                                                             Page 13 of 13
luite 402                                Bypassed recipients    1
:olumbia, SC 29210-6466                  Total                 21
